Title: To Alexander Hamilton from George Washington, 1 September 1796
From: Washington, George
To: Hamilton, Alexander



Private
Philadelphia 1st. Septr. 1796
My dear Sir,
About the middle of last Week I wrote to you; and that it might escape the eye of the Inquisitive (for some of my letters have lately been pried into) I took the liberty of putting it under a cover to Mr. Jay.
Since then, revolving on the Paper that was enclosed therein; on the various matters it contained; and on the just expression of the advice or recommendation which was given in it, I have regretted that another subject (which in my estimation is of interesting concern to the well-being of this country) was not touched upon also: I mean Education generally as one of the surest means of enlightening & givg. just ways of thinkg to our Citizens, but particularly the establishment of a University; where the Youth from all parts of the United States might receive the polish of Erudition in the Arts, Sciences & Belle Letters; and where those who were disposed to run a political course, might not only be instructed in the theory & principles, but (this Seminary being at the Seat of the General Government) where the Legislature wd. be in Session half the year, and the interests & politics of the Nation of course would be discussed, they would lay the surest foundation for the practical part also.
But that which would render it of the highest importance, in my opinion, is, that the Juvenal period of life, when friendships are formed, & habits established that will stick by one; the Youth, or young men from different parts of the United States would be assembled together, & would by degrees discover that there was not that cause for those jealousies & prejudices which one part of the union had imbibed agains[t] another part: of course, sentiments of more liberality in the general policy of the country would result from it. What, but the mixing of people from different parts of the United States during the War rubbed off these impressions? A century in the ordinary intercourse, would not have accomplished what the Seven years association in Arms did: but that ceasing, prejudices are beginning to revive again, and never will be eradicated so effectually by any other means as the intimate intercourse of characters in early life, who, in all probability, will be at the head of the councils of this country in a more advanced stage of it.
To shew that this is no new idea of mine, I may appeal to my early communications to Congress; and to prove how seriously I have reflected on it since, & how well disposed I have been, & still am, to contribute my aid towards carrying the measure into effect, I enclose you the extract of a letter from me to the Governor of Virginia on the Subject, and a copy of the resolves of the Legislature of that State in consequence thereof.

I have not the smallest doubt that this donation (when the Navigation is in complete operation, which it certainly will be in less than two years) will amount to twelve or £1500 Sterlg a year, and become a rapidly increasing fund. The Proprietors of the Federal City have talked of doing something handsome towards it likewise and if Congress would appropriate so⟨me of⟩ the Western lands to the same uses, funds sufficient, and of the most permanent and increasing sort might be so established as to invite the ablest Professors in Europe, to conduct it.
Let me pray you, therefore, to introduce a Section in the Address expressive of these sentiments, & recommendatory of the measure—without any mention, however, of my proposed personal contribution to the plan.
Such a Section would come in very properly after the one which relates to our religious obligations, or in a preceding part, as one of the recommendatory measures to counteract the evils arising from Geographical discriminations.
With Affecte regard   I am always Yours
Go: Washington
Colo. A. Hamilton
